Case 3:20-cv-08298-BRM-TJB Document 27 Filed 07/28/20 Page 1 of 1 PageID: 1187
                                                                            21st Floor
                                                                            1251 Avenue of the Americas
                                                                            New York, NY 10020-1104

                                                                            Geoffrey S. Brounell

                                                                            (212) 603-6404 tel
                                                                            (212) 379-5243 fax

                                                                            GeoffreyBrounell@dwt.com




July 28, 2020

Via ECF

Hon. Brian R. Martinotti
United States District Court, District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

Re:    National Association of Theatre Owners, et al. v Philip D. Murphy, et al.
       Case No. 3:20-cv-08298-BRM-TJB

Dear Judge Martinotti:

We represent Plaintiffs National Association of Theatre Owners, National Association of Theatre
Owners of New Jersey, American Multi-Cinemas, Inc., Cinemark USA, Inc., Regal Cinemas,
Inc., BJK Entertainment, Inc., Bow Tie Cinemas, LLC, and Community Theaters LLC
(“Plaintiffs”) in the above-captioned litigation. We write pursuant to Local Civil Rule 7.2 to
respectfully request that the Court permit the filing of a reply brief not to exceed 20 pages
utilizing 12-point Times New Roman font. We make this request in light of the complexity and
importance of the legal issues presented, and to provide Plaintiffs with adequate space to respond
to Defendants’ 45-page opposition brief and 450+ pages of exhibits.

Defendants consent to this request for additional pages.

In addition, Plaintiffs have requested oral argument and respectfully ask that it be held at the
Court’s earliest convenience. Plaintiffs’ counsel is available any day next week.

Respectfully submitted,

Davis Wright Tremaine LLP

/s/ Geoffrey S. Brounell

cc:    All Counsel of Record (by ECF)
